Title: From James Madison to Richard Rush, 4 December 1820
From: Madison, James
To: Rush, Richard


                
                    Dear Sir
                    Decr. 4. 1820
                
                Since my last which was of Aug: 12. I have been favoured with yours of Aug: 30. with which was returned my letter to Mr Keilsall; whose evanishment is not a little remarkable. Notwithstanding the trouble given you by that letter, I am not deterred from relying on your goodness to have the two now inclosed forwarded to the parties. To one of them the direction is so precise that it will readily find its own way. To the other, Miss Wright, the direction is as particular as her letter to me enabled me to make it. This lady is the Author of a Tragedy “Altorf” said to have been favorably received on the Theatres of Philada. & New York.
                I can add little I believe, to what our public prints will give you concerning our Country. A great pinch thro’ the greater part of it is felt by the mass of the people, occasioned by the discontinuance or contraction of Bank discounts, and by the unexampled fall in the prices of produce. Flour an article so extensively the main resourse is as low as 4 dollars per barrell,

and in this State does not exceed 3½. It has been even lower than that, and from the account of crops abroad, & the great ones at home a further depression is apprehended. The general embarrassment produced by these causes, is multiplying injurious or abortive experiments for relief.
                Congress have not yet engaged in any of the subjects most likely to bring on a fermentation. A very painful one is apprehended from a renewal of that relating to Missouri. The Tariff is another not a little pregnant with animated discussion. But it divides the nation in so checkered a manner, that its issue cannot be very serious; especially as it involves no great constitutional question. The Manufacturers also, should they fail entirely in their hopes from Congress, will experience much encouragement from the cheapness of food, of materials & of labour resulting from the cessation of the foreign demands. It is unlucky that a greater degree of mutual concession on this subject is not likely to prevail in the national Councils, and in the public mind. Instead of increasing it might then mitigate the alienation threatened by the Missouri controversy. With a renewal of the sincerest regards of Mrs. M. and myself for Mrs. Rush, I tender you my dear Sir, my high & affece. respects
                
                    James Madison
                
            